DETAILED ACTION
Status of Claims
This Office action is in response to the After Final Consideration Program request filed on 11/29/2021. Claims 1-5 and 7-19 are allowed.
Response to Amendment/Arguments
The amendment filed 11/29/2021 as part of the After Final Consideration Program has been entered. The examiner agrees that applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 101 set forth in the previous Office action mailed 09/28/2021; accordingly, these rejections have been withdrawn.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Woon et al. (US 2018/0231972 A1), hereinafter Woon, in view of Dorfmann (US 2015/0006078 A1).
Regarding claim 1:
	Woon discloses the following limitations:
“A flight path determination method comprising… obtaining… first information of a predetermined region.” (See at least Woon ¶¶ 106, 115, 132, and FIGS. 2 and 14.)
“obtaining second information of multiple aerial vehicles.” (See at least Woon ¶¶ 4, 120, 132, and FIG. 14.)
“dividing, based on the second information, the predetermined region into a plurality of sub-regions where the multiple aerial vehicles respectively work.” (See at least Woon ¶¶ 120-122, 126, and FIG. 9.)
“determining a flight path for each of the plurality of sub-regions.” (See at least Woon ¶¶ 115, 119-120, and FIG. 2.)
“and controlling flight of the multiple aerial vehicles based on the determined flight path for each of the plurality of sub-regions.” (See at least Woon ¶ 129 and FIG. 11, which disclose “a method 110 of controlling a plurality of autonomous agents” by generating movement paths based on sub-regions divisions.)
The following limitations are not specifically disclosed by Woon, but are taught by Dorfmann:
“displaying a map on a touch panel display of a terminal device.” (See at least Dorfmann ¶ 21 and FIG. 2A, which disclose a “touchscreen device 100 implementing a map application 202.”)
“receiving an input of a user though the touch panel display, the input including a drag operation or a tap operation on the displayed map.” (See at least Dorfmann ¶ 23, which discloses that “the touchscreen device 100 supports a tap gesture in which a user taps the touchscreen device 100 once on an item presented in the display 101. The tap gesture may be used for various reasons including, but not limited to, opening or launching whatever the user taps.”)
“obtaining, based on the input received though the touch panel display, first information of a predetermined region.” (See at least Dorfmann ¶¶ 3, 40, 44, and FIG. 3A, which disclose an interactive touchscreen device that displays a map with flight waypoints and flight segments. These sections also disclose that “the map 104 may have information relating to flight information regions and/or upper flight information regions. The map 104 may also have information relating to geographical features of the area.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sub-region path planning system disclosed by “pilots to perform various functions before and during a flight,” such as viewing and interacting with information such as “the current flight path, the current location of the aircraft, flight details of the aircraft, and a direction in which the aircraft is heading.” (See at least Dorfmann ¶¶ 1-2.)
Regarding claims 10 and 19:
Claims 10 and 19 are respectively directed to an information processing device and a non-transitory computer-readable storage medium encompassed in scope by claim 1. Therefore the limitations of claims 10 and 19 corresponding with the limitations of claim 1 that are taught by the prior art are also taught by the prior art.

None of the references in the prior art of record taken together or in combination discloses “dividing the predetermined region into the plurality of sub-regions each having an area ratio corresponding to a work efficiency of a corresponding one of the multiple aerial vehicles” as recited in independent claims 1, 10, and 19.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662